Citation Nr: 0919364	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, L. W.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in 
which the RO, in pertinent part, denied service connection 
for a right knee condition.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in Roanoke, Virginia.  A transcript of that hearing 
has been added to the record. 


FINDINGS OF FACT

1.  The Veteran sustained a right knee ligament strain and/or 
sprain during active duty service in September 1980, with 
chronic right knee symptoms in service until service 
separation in November 1980. 

2.  The Veteran experienced continuous right knee symptoms 
after service.  

3.  The competent evidence is in relative equipoise on the 
question of whether the Veteran's current right knee 
disability of status post right ACL reconstruction with scar 
and mild degenerative joint disease (DJD) is related to the 
September 1980 in-service right knee strain or sprain during 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, a 
right knee disability of status post right ACL reconstruction 
with scar and degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Given the favorable disposition of the claim for 
service connection for a right knee disability, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. 3.307, 3.309(a) (2008).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

In various statements and during his Board hearing, the 
Veteran maintained that he first injured his right knee when 
he fell down the steps in service in September 1980; that it 
was diagnosed as knee strain; that he reinjured his right 
knee while doing physical training and was diagnosed with 
right knee sprain/strain in October 1980; that he was sent to 
physical therapy and discharged from the service in November 
1980; and that, within less than six months, he reinjured the 
same knee and had surgery on the knee in March/April 1981.  
He indicated that he receives continuing treatment for his 
right knee at the Hampton VA Medical Center and wears a knee 
brace and believes that the right knee injuries that he 
sustained while in the Marine Corps caused his current knee 
problems.  

Considering the legal authority outlined above, and resolving 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for a right knee disability 
is warranted.  The Board finds that the Veteran sustained a 
right knee ligament strain and/or sprain during active duty 
service in September 1980, with chronic right knee symptoms 
in service until service separation in November 1980. 
Service treatment records confirm that the Veteran was 
treated for right knee pain after falling downstairs in 
September 1980 and the impression was knee ligament strain.  
He was given crutches and a profile prohibiting weightbearing 
for ten days.  When seen two days later, the Veteran was 
wearing a posterior splint on the right knee and some 
swelling was noted.  A week later, x-rays were noted to be 
negative.  He had full range of motion with mild tenderness 
at the lateral joint line.  The impression was sprain of 
right knee.  The Veteran was referred for physical therapy 
and placed on light duty for two to three weeks, nearly up to 
the date of his discharge from service in early November 
1980.  No significant current problems were noted by the 
examiner on the Veteran's November 1980 separation 
examination report.

The Veteran has credibly testified that he experienced 
chronic symptoms in service after the injuries he sustained 
in September and October of 1980, which injuries were treated 
conservatively with physical therapy and pain medications; 
that he continued to have some episodes of the knee giving 
way after these in-service injury(ies); and that, in March 
1981, he reinjured his right knee.  In this regard, the Board 
notes that lay persons can attest to factual matters of which 
they have first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Moreover, service treatment 
records reflect that his physical therapy and light physical 
profile were to continue basically up until the Veteran's 
discharge from service in early November 1980.  In light of 
the above, the Board finds the Veteran's testimony of 
sustaining right knee injuries in service and continuity of 
symptoms to be credible, even though his right knee symptoms 
were not noted by the service examiner on the November 3, 
1980 service separation examination report.  

The Board also finds that the Veteran experienced continuous 
right knee symptoms after service.  In addition to the 
credible testimony, indicated above, regarding continuity of 
right knee symptomatology after service, private records 
reflect that, when the Veteran was admitted to the Harrison 
Memorial Hospital at the end of March 1981 after sustaining 
an injury to the right knee while playing basketball, the 
history that the Veteran reported at that time for treatment 
purposes reflects continuous symptoms after service, 
including having had some episodes of the knee giving way 
after the in-service injury.  At the time of the post-service 
March 1981 treatment, the Veteran reported the immediate 
injury of jumping up and come down on the knee and twisting 
it, that the knee gave way, swelled up and was quite painful; 
however, at the same time, and for the purposes of receiving 
treatment for the knee in March 1981, he also reported a past 
history significant for a previous problem with this knee, 
having sustained an injury while in the military-either a 
ligament strain or sprain-which was treated conservatively.  

X-rays in March 1981 revealed a conjugated joint without 
evidence of joint space narrowing, loose body or other 
abnormality.  The diagnoses included internal derangement of 
the knee with probable rupture, anterior cruciate ligament 
(ACL); and rule out meniscus injury.  On arthroscopic 
examination, there was no evidence of a meniscus tear; 
however, there was anterolateral rotary instability in 
conjunction with the complete destruction of the ACL and, 
therefore, a cruciate reconstruction was performed.  The leg 
was immobilized in a long leg plaster cast.  He was 
discharged from the hospital with moderate swelling.

During a December 2007 VA examination, the Veteran reported 
an initial right knee strain after falling down a flight of 
stairs while on active duty in 1980 and a diagnosis of right 
knee sprain.  Following his discharge in November 1980, the 
Veteran reinjured his right knee.  A torn right ACL was 
surgically repaired in April 1981.  The Veteran reported that 
the pain in the right knee has continued to worsen over the 
years since the surgery was performed.  He complained of 
weakness, stiffness, swelling, instability and pain, which 
worsens with prolonged standing or walking.  X-rays revealed 
evidence of a prior ACL repair and mild DJD.  The examiner 
indicated that his review of the  record showed operative 
notes dated April 3, 1981, discussing the history of injury 
to the right knee including a ruptured ACL and reconstruction 
of the ligament; military medical notes dated in October 1980 
discussing the Veteran's right knee sprain after reportedly 
falling down a flight of stairs on September 29, 1980 and 
reflecting normal x-rays of the knee; and the Veteran's 
November 1980 separation examination report which failed to 
show any evidence of an internal derangement affecting the 
right knee.  The diagnosis was status post right ACL 
reconstruction with scar and mild DJD based on physical 
examination, medical records, and radiographic findings and 
history.  

The Board further finds that the competent evidence is in 
relative equipoise on the question of whether the Veteran's 
current right knee disability of status post right ACL 
reconstruction with scar and mild degenerative joint disease 
(DJD) is related to the September 1980 in-service right knee 
strain or sprain during service.  The December 2007 VA 
examination report reflects the opinion of the VA examiner 
that it is less likely than not that the Veteran's current 
right knee condition is related to the right knee sprain of 
September 1980.  The bases for the VA examiner's opinion 
included that the Veteran had reinjured this right ACL after 
service.   The December 2007 VA examiner acknowledged that, 
based on the available military medical records, it was clear 
that the Veteran sustained a "sprain" of the right knee 
after falling down a flight of stairs in September 1980, and 
that the Veteran had reinjured the right knee following his 
discharge from military service.  

In March 2009, the Veteran's VA primary care physician (PCP) 
noted a history of ACL repair in 1981, and an active problem 
of osteoarthritis reflected in January 2008 x-rays showing 
post-operative DJD.  A review of the Veteran's military 
records showed that he fell down stairs and injured his knee; 
he was seen on September 29, 1980 and October 8, 1980; he 
received physical therapy and pain medications; he was 
discharged from the military in November 1980; and he had 
another right knee injury in March 1981, when playing 
basketball.  He had right knee surgery with ACL 
reconstruction on April 3, 1981 and recovered somewhat after 
surgery.  The Veteran stated that his right knee was never 
normal again.  On examination, the right knee showed bony 
enlargement with DJD changes.  The VA PCP added that he had 
reviewed the Veteran's military medical records mentioned 
above, and offered the opinion that it is at least as likely 
as not that the Veteran's current knee disability is related 
to his military injury.

Here, the record reflects a current diagnosis of status post 
right ACL reconstruction with scar and mild DJD based on 
physical examination, medical records, and radiographic 
findings and history.  In this regard, neither the Veteran 
asserts nor the record reflects that arthritis of the right 
knee had its onset within one year of service discharge; 
therefore, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

On the question of relationship of his current disability to 
service, the Board finds that the conflicting medical 
opinions of record on the question of relationship of current 
right knee disability to in-service right knee strain or 
sprain injury are at least in relative equipoise.  The 
December 2007 VA examiner opined that it is less likely than 
not that the Veteran's current right knee condition is 
related to the right knee sprain of September 1980 and more 
likely than not that the Veteran had reinjured his right ACL, 
by his own admission, after his discharge from service.  With 
regard to the probative value of the December 2007 VA 
examiner's opinion, this opinion was also based on the 
inaccurate assumption that right knee symptoms were not 
chronic in service because military medical records did not 
show a continued internal derangement of the right knee in 
November 1980. 

On the other hand, in March 2009, the Veteran's VA PCP opined 
that it is at least as likely as not that the Veteran's 
current right knee disability is related to his military 
injury of the right knee.  Both physicians reviewed the 
Veteran's service treatment records, recorded his reported 
history, and examined the Veteran.  For these reasons, the 
Board finds that the evidence is in relative equipoise in 
showing that the Veteran's right knee disability is as likely 
as not related to the 1980 in-service injury(ies).  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) (it is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence").  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See 


Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  By extending the benefit 
of the doubt to the Veteran, the grant of service connection 
for his current right knee disability is warranted.  38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for a right knee disability of status post 
right ACL reconstruction with scar and degenerative joint 
disease is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


